Citation Nr: 1708490	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  04-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2001 (including service in the Southwest Asia theater of operations).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This claim came before the Board in March 2015, and the Board denied the claim.  The decision was appealed and the United States Court of Appeals for Veterans Claims (Court) issued a January 2017 Order in which it vacated the part of the Board's decision which denied service connection for headaches and remanded that matter to the Board for further action.  

The Veteran and his spouse presented testimony at a Board hearing in May 2011, and a transcript of the hearing is associated with his claims folder.  In February 2013, the Board informed the Veteran that the Veterans Law Judge of the Board who conducted the hearing was no longer with the Board, and informed him that he was entitled to another hearing if he desired.  The Board informed him that the Board would assume he did not desire another hearing if he did not respond to the letter within 30 days.  No response was received from the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that in March 2015, the Board remanded the matter of entitlement to service connection for skin disability to the RO for additional action.  That matter has not yet been returned to the Board, so it will not be further discussed herein.  


REMAND

In January 2017, the Court vacated the Board's March 2015 decision which denied service connection for headaches, and remanded the matter back to the Board for further action, based on a Joint Motion for Partial Remand (JMPR) which found that VA had not met its duty to assist and had instead relied on inadequate medical opinions dated in April 2012 and July 2013.  The JMPR found that the April 2012 and July 2013 medical opinions did not adequately consider (1) whether the Veteran's headaches were symptoms of a disability due to either an undiagnosed illness or a medically unexplained chronic multisymptom illness as defined under 38 C.F.R. § 3.317 (2016); and (2) whether his headaches are due to a diagnosable condition, and if so, whether it is at least as likely as not that the diagnosed condition was either due to or caused by his service.  

The parties noted that the Board relied on the April 2012 medical opinion even though it had previously found it inadequate.  Additionally, the examiner in July 2013 merely stated that the Veteran's symptom of headaches was a medical diagnosis, and when asked to specify the type of diagnosed headache condition, she noted that the Veteran had been diagnosed with a headache.  The addendum also contained a medical opinion that it was less likely than not that the Veteran's headaches began in service.  The examiner, however, provided that opinion in her discussion regarding the Veteran's in-service headaches, and the parties indicated that it was unclear whether the examiner considered medical evidence regarding the Veteran's headaches after service.  

Accordingly, the parties agreed that remand is warranted for the Board to obtain either a second addendum opinion or a new VA medical opinion to determine whether the Veteran's headaches are symptoms of either an undiagnosed illness or a medically unexplained chronic multisystem illness under 38 C.F.R. § 3.317; or whether the Veteran's headaches are due to a diagnosable condition and, if so, provide a specific diagnosis for that condition and consider whether it is at least as likely as not that the diagnosed condition is either due to or caused by the Veteran's service.  

The parties also agreed that the Board committed legal error when it provided inadequate reasons and bases for its decision because it failed to consider whether the Veteran's headaches could be due to or caused by his service-connected low back disability.  The July 2013 VA medical opinion noted that the Veteran took chronic pain medication for his low back pain in service and that the medication can result in headaches.  The parties noted that the record contains evidence that the medication the Veteran used to treated his low back pain in service was used to treat his low back pain after service.  Therefore, the parties agreed that remand is required for the Board to consider the reasonably raised issue of whether the Veteran's headaches are related to his service-connected low back disability and provide adequate reasons and bases for its decision.  

Accordingly, the case is REMANDED for the following action:

1.  Please provide the Veteran with any VCAA notice required for secondary service connection claims.  

2.  Please associate with the record all outstanding VA and non-VA treatment records.

3. Please make arrangements to obtain a new VA examination and medical opinion.  It is imperative that the claims file be made available to the clinician for review in connection with the opinion.  

The opinion provider is requested to address the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are a symptom of a disability due to an undiagnosed illness?; and
b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are due to a diagnosable condition?  If so, please identify the diagnosis or diagnoses.
c. If the Veteran's headaches have been attributed to a diagnosable condition or conditions, as to each such diagnosed condition, is it at least as likely as not (a probability of at least 50 percent) that such disability is either due to or caused by the Veteran's service?
d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are a symptom of a disability due to a medically unexplained chronic multisymptom illness?  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  And
e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused by his service-connected low back disability, including medication for such disability.  The clinician should consider and discuss as necessary the July 2013 medical opinion that noted that the Veteran took chronic pain medical for his service-connected low back in service and after service which can result in headaches.
f. Is it at least as likely as not (50 percent or greater probability) that the Veteran's headaches are aggravated (permanently worsened) by his service-connected low back disability, including medication for such disability.  

The examiner should furnish detailed reasons for each opinion, specifically discussing any relevant facts and medical principles to the extent appropriate.  A complete rationale must be provided for all opinions, and the opinions should be written in a way that they are each clearly understandable.  If the examiner cannot provide any opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




